Name: Commission Implementing Regulation (EU) 2016/1761 of 28 September 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 4.10.2016 EN Official Journal of the European Union L 269/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1761 of 28 September 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A battery operated apparatus (so-called video inspection scope), consisting of:  a control unit incorporating a joystick, a recording device, a memory card slot and a LCD display with a diagonal measurement of the screen of approximately 9 cm (3,5 inches),  a flexible electrical cable of a length of 3 m with a diameter of approximately 7 mm,  a camera,  LED lights. The apparatus is designed to be mainly used for technical inspections of cavities. It is capable of capturing and recording video images. The images can be viewed in real time. See the image (*). 8525 80 91 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 4 to Section XVI, and by the wording of CN codes 8525 , 8525 80 and 8525 80 91 . Classification as measuring or checking instruments, appliances and machines under heading 9031 is excluded as the purpose of the apparatus is not to check or measure cavities, but to capture images and convert them into an electric signal recorded as a video image (see also the Harmonized System Explanatory Notes to heading 8525 ). The apparatus consists of individual components that are interconnected and intended to contribute together to a clearly defined function, covered by one of the headings in Chapter 84 or 85. Given its objective characteristics, the function of the apparatus is capturing and recording of video images. Classification as monitor under heading 8528 is therefore excluded. Consequently, it is to be classified under CN code 8525 80 91 as video camera recorders, only able to record sound and images taken by the television camera. (*) The image is purely for information.